AFFIRM; and Opinion Filed June 28, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00340-CV

                 IN THE MATTER OF GABRIELLE RENEE COLEMAN
                         AND KORWIN JEANEL WILBURN

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV15-00661V

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Whitehill
                                  Opinion by Justice Fillmore
       Korwin Jeanel Wilburn appeals from a protective order entered in favor of his ex-girlfriend,

Gabrielle Renee Coleman. See TEX. FAM. CODE ANN. §§ 71.001–87.004 (West 2014 & Supp.

2017). In his pro se brief, Wilburn complains in four issues that the trial court erred by holding a

hearing on Coleman’s application for protective order when Wilburn was not represented by

counsel. We affirm the trial court’s order.

       Wilburn filed his initial brief on September 15, 2017. On October 6, 2017, we sent notice

to Wilburn that his brief did not satisfy requirements of Texas Rule of Appellate Procedure 38.1

because, among other deficiencies, the argument in the brief was not supported by citations to

authorities and to the record. Wilburn filed an amended brief on October 30, 2017. We entered

an order on November 16, 2017, advising Wilburn the amended brief failed to correct the

deficiencies noted in the October 6th letter. We ordered Wilburn to file, by November 27, 2017,
a second corrected brief and cautioned him that failure to do so would result in the appeal being

submitted based on the October 30, 2017 brief. Wilburn did not file a second amended brief by

November 27, 2017. Coleman filed an appellate brief on December 12, 2017, arguing Wilburn’s

appeal should be dismissed because the October 30, 2017 brief failed to comply with the rules of

appellate procedure and presented nothing for this Court to review. Wilburn filed a reply brief on

December 22, 2017, asserting “[p]ro se litigants are not expected to be a [sic] versed in briefing as

a seasoned appellant attorney and should not be treated as one when an attorney can be appointed

to help them.” The appeal was submitted to the Court based on Wilburn’s October 30, 2017

amended brief.

           In the October 30, 2017 amended brief, Wilburn complains in four issues that (1) the trial

court erred by “excluding lack of representation presented at trial” and “not setting another trial

date,” (2) he was expecting his lawyer to be present at trial,1 and (3) when his lawyer failed to

appear, he “should have been allowed to receive the appropriate representation and a new trial date

should have been set.” Wilburn’s argument on all four issues consists only of:

           Equal and Proper representation should be given to all representative of any trial.
           Having one side with legal representation and the other side with no representation
           is an affair [sic] disadvantage of any one’s human rights under the United States
           law.

           This trial should have been postponed and rescheduled to allow for equal
           representation of both parties.

           Appellee Gabrielle Coleman had legal representation. Appellant Korwin Wilburn
           did not have legal representation, but wanted representation. Appellant Korwin
           Wilburn was at a great disadvantage.

           We must construe the rules of appellate procedure reasonably, yet liberally, so that the right

of appeal is not lost by imposing requirements not absolutely necessary to effect the purpose of




     1
        The trial court’s docket sheet indicates (1) the hearing was reset from January 30, 2017, to February 13, 2017, to allow Wilburn to consult
with an attorney, (2) on February 13, 2017, two recesses were taken during the hearing to allow Wilburn to contact his attorney in a criminal matter
to determine whether that attorney was also representing Wilburn in this case, and (3) after the second recess, Wilburn announced he was ready to
proceed. The trial court’s order reflects Wilburn appeared pro se during the hearing.

                                                                       –2–
the rules. Republic Underwriters Ins. Co. v. Mex-Tex, Inc., 150 S.W.3d 423, 427 (Tex. 2004); Pak

v. AD Villarai, LLC, No. 05-14-01312-CV, 2018 WL 2077602, at *3 (Tex. App.—Dallas May 4,

2018, no pet. h.) (mem. op.). This includes how those rules apply to the pleadings and briefs of a

pro se litigant. Pak, 2018 WL 2077602, at *3; see also In re N.E.B., 251 S.W.3d 211, 211 (Tex.

App.—Dallas 2008, no pet.). However, we also hold pro se litigants to the same standards as

licensed attorneys and require them to comply with applicable laws and rules of procedure.

Washington v. Bank of N.Y., 362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no pet.). To do

otherwise would give a pro se litigant an unfair advantage over a litigant who is represented by

counsel. Pak, 2018 WL 2077602, at *3; In re N.E.B., 251 S.W.3d at 212.

       The Texas Rules of Appellate Procedure control the required contents and organization of

an appellant’s brief. See TEX. R. APP. P. 38.1; ERI Consulting Eng’rs, Inc. v. Swinnea, 318 S.W.3d

867, 880 (Tex. 2010). Under those rules, to present an issue to this Court, an appellant’s brief

must, among other things, concisely state all issues or points presented for review and “contain a

clear and concise argument for the contentions made, with appropriate citations to authorities and

to the record.” TEX. R. APP. P. 38.1(f),(i); see also Pak, 2018 WL 2077602, at *3 (“Rule 38

requires a party to provide us with such discussion of the facts and authorities relied upon as may

be necessary to present the issue.”). Bare assertions of error, without argument or authority, waive

any error. In re S.V., No. 05-16-00519-CV, 2017 WL 3725981, at *10 (Tex. App.—Dallas Aug.

30, 2017, pet. denied); see also Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279,

284 (Tex. 1994) (observing error may be waived by inadequate briefing). “When a party, despite

notice and an opportunity to cure, fails to adequately brief a complaint, he waives the issue on

appeal.” Nixon v. Attorney Gen. of Tex., No. 05-17-00582-CV, 2018 WL 3062349, at *2 (Tex.

App.—Dallas June 21, 2018, no pet. h.) (mem. op.).

       Although a respondent in a civil protective order proceeding does not have an automatic

right to appointed counsel, Turner v. Roberson, No. 05-11-01272-CV, 2013 WL 2152636, at *4

                                                –3–
(Tex. App.—Dallas May 17, 2013, no pet.) (mem. op.); Gardner v. Reindollar, No. 10-13-00249-

CV, 2014 WL 1271776, at *1 (Tex. App.—Waco Mar. 27, 2014, no pet.) (mem. op.), Wilburn is

apparently asserting the trial court erred by not appointing counsel to represent him and by not

continuing the hearing until Wilburn had counsel. Wilburn’s initial brief, however, contained no

authority to support his argument he was entitled to appointed counsel at the hearing on the

application for protective order or that he properly requested, and was entitled to, a continuance

because he did not have counsel. After this Court notified Wilburn that his brief was deficient

because, among other things, it contained no authority to support his argument, Wilburn filed an

amended brief. The amended brief also contained no authority to support Wilburn’s arguments

that he was entitled to either appointed counsel at the hearing on the application for the protective

order or a continuance because he did not have representation. This Court informed Wilburn that

his amended brief failed to correct the deficiencies, ordered him to file a second corrected brief,

and cautioned him that his failure to file a second corrected brief would result in the appeal being

submitted on the deficient amended brief. Wilburn failed to file a second corrected brief

addressing the deficiencies noted by the Court.

       Wilburn’s amended brief contains “bare assertions of error” without any supporting

authority. Accordingly, he has waived any complaint of error by the trial court. See Fredonia

State Bank, 881 S.W.2d at 284; Nixon, 2018 WL 3062349, at *2. We resolve Wilburn’s four issues

against him and affirm the trial court’s order.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE

170340F.P05



                                                  –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE MATTER OF GABRIELLE                           On Appeal from the 292nd Judicial District
 RENEE COLEMAN AND KORWIN                             Court, Dallas County, Texas,
 JEANEL WILBURN                                       Trial Court Cause No. CV15-00661V.
                                                      Opinion delivered by Justice Fillmore,
 No. 05-17-00340-CV                                   Justices Francis and Whitehill participating.




     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee Gabrielle Renee Coleman recover her costs of this appeal
from appellant Korwin Jeanel Wilburn.


Judgment entered this 28th day of June, 2018.




                                                –5–